PER CURIAM.
Kelvin J. Miles seeks to appeal the district court’s order dismissing as successive his petition filed under 28 U.S.C. § 2254 (2000). We have reviewed the record and conclude that Miles has not made a substantial showing of the denial of a constitutional right. See Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000). Accordingly, we deny a certificate of appealability, deny leave to proceed in forma pauperis, and dismiss the appeal. See 28 U.S.C. § 2253(c)(1)(B) (2000); Slack, 529 U.S. at 484. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.